PER CURIAM.
The appellant challenges the summary denial of his second amended motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.
The appellant’s motion raises six grounds for relief. The trial court denied relief on *581the first three grounds, finding that the motion was not filed within the two-year limit set forth in rule 3.850(b). In its order, the trial court stated that the appellant’s judgments and sentences were affirmed on appeal on January 10, 1990, and that he had until January 10, 1992 to file the motion. This court’s mandate on direct appeal, however, was issued on January 9, 1991. Thus, the appellant’s motion, filed on December 21, 1992, was timely. Nevertheless, we have considered these grounds on their face and have determined that they fail to sufficiently allege entitlement to relief. We affirm the trial court’s ruling as to grounds four, five, and six without discussion.
Affirmed.
THREADGILL, C.J., and BLUE and WHATLEY, JJ., concur.